Citation Nr: 1633142	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  12-24 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with alcohol abuse, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 2003 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran indicated in a September 2012 VA Form 9 that he wished to testify at a hearing at the RO.  After being informed of his scheduled May 2016 hearing in a March 2016 letter, in May 2016, the Veteran requested to cancel the hearing.  Therefore, as there is no other indication that the Veteran still desires a hearing, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reflects that in February 2016 the Veteran underwent a VA examination for PTSD.  The most recent supplemental statement of the case was issued in May 2014.  In a July 2016 correspondence, the representative requested initial review of all additional evidence not yet considered by the AOJ, to include the February 2016 VA PTSD examination.  Hence, the appeal must be remanded to the AOJ.  See 38 C.F.R. § 19.37 (2015).

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the issue of entitlement to an increased rating for PTSD with alcohol abuse based upon all additional evidence not previously considered in the May 2014 supplemental statement of the case.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


